 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0172-JAM
12                                Plaintiff,            STIPULATION AND ORDER                TO CONTINUE
                                                        STATUS CONFERENCE
13                          v.
                                                        Date:      November 19, 2019
14   JONATHAN SHANE BLAKELEY,                           Time:      9:00 a.m.
                                                        Judge:     Hon. John A. Mendez
15                               Defendant.
16

17          Plaintiff United States of America, through its respective counsel, and defendant Jonathan Shane

18 Blakeley, through his counsel of record, stipulate that the status conference now set for November 19,

19 2019, be continued to January 14, 2020, at 9:15 a.m.

20          On October 7, 2019, Mr. Blakeley was arraigned on the one-count Indictment. (ECF Nos. 3, 8.)

21 In the weeks following, the government produced an initial set of discovery to the defense that included

22 42 pages of reports and memoranda. In the coming weeks, the government will produce the results from

23 a forensic phone extraction. Defense counsel will require time to review this report, as well as the

24 materials already produced, time to conduct additional investigation, time to research potential defenses

25 and motions, and time to otherwise prepare for trial. In addition, defense counsel is in the process of

26 obtaining court records necessary to advise Mr. Blakeley.

27          Based on the foregoing, the parties stipulate that the status conference currently set for November

28 19, 2019, be continued to January 14, 2020, at 9:15 a.m. The parties further agree that time under the

      STIPULATION AND (PROPOSED) ORDER                   1
      TO CONTINUE STATUS CONFERENCE
 1 Speedy Trial Act should be excluded from November 12, 20191, up to and including January 14, 2020,

 2 under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479 [Local

 3 Code T4], based on continuity of counsel and defense preparation.

 4          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 5 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 6 The parties also agree that the ends of justice served by the Court granting the requested continuance

 7 outweigh the best interests of the public and the defendant in a speedy trial.

 8                                                       Respectfully submitted,

 9

10 Dated: November 15, 2019                              _/s/ Timothy H. Delgado____________
                                                         TIMOTHY H. DELGADO
11                                                       Assistant United States Attorney
                                                         Attorney for plaintiff United States
12

13
     Dated: November 15, 2019                            _/s/ THD for Mia T. Crager__________
14                                                       MIA T. CRAGER
                                                         Assistant Federal Defender
15                                                       Attorney for defendant Jonathan Blakeley
16

17

18

19

20

21

22

23

24

25

26

27
            1
            Time under the Speedy Trial Act has been excluded through November 12, 2019, with a status
28 conference having been set for that date. See Dkt. No. 8. Due to the Court’s unavailability, the Court
   issued a minute order resetting the status hearing from November 12 to November 19, 2019.
     STIPULATION AND (PROPOSED) ORDER                    2
      TO CONTINUE STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          The Court orders that the time from November 12, 2019, up to and including January 14, 2020,

 9 shall be excluded from computation of time within which the trial in this case must begin under the

10 Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General

11 Order 479 [Local Code T4]. It is further ordered that the November 19, 2019 status conference be

12 continued until January 14, 2020, at 9:15 a.m.

13

14 Dated: November 15, 2019                                /s/ John A. Mendez____________
                                                           Hon. John A. Mendez
15                                                         United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND (PROPOSED) ORDER                     3
      TO CONTINUE STATUS CONFERENCE
